DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2022, 3/1/2021, 3/1/2021 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group I, claims 1-15, in the reply filed on 02/22/2022 is acknowledged.  Therefore, the restriction is withdrawn and claims 1-20 are pending and examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recited “one end of each lead” and the examiner is confused if each lead is referring to plurality of leads or different lead.  Therefore, claim 1 is indefinite.  If each lead is referring to plurality of leads then the examiner suggests changing to “one end of each lead of the plurality of leads”.
Claim 1 also recited “another end of the lead” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 1 is indefinite.  If each lead is referring to plurality of leads then the examiner suggests changing to “another end of the lead of the plurality of leads”.
Claim 1 also recited “the conductive connectors” and the examiner is confused if the conductive connectors are referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 1 is indefinite.  If the conductive connectors are referring to plurality of conductive connectors then the examiner suggests changing to “the plurality of conductive connectors”.
Claim 1 also recited “at least one lead being” and the examiner is confused if at least one lead is referring to plurality of leads or different lead.  Therefore, claim 1 is indefinite.  If at least one lead is referring to plurality of leads then the examiner suggests changing to “at least one lead of the plurality of leads being”.
Claim 1 also recited “a depth of the groove” and the examiner is confused if the groove is referring to at least one groove or different groove.  Therefore, claim 1 is indefinite.  If at the groove is referring to at least one groove then the examiner suggests changing to “a depth of at least one groove”.
Claim 1 also recited “thickness of the lead” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 1 is indefinite.  If the lead is referring to plurality of leads then the examiner suggest changing to “thickness of the lead of the plurality of leads”.
Claim 5 recited “a width of each groove in a direction perpendicular to an extending direction of the groove”.  The examiner is confused if each groove and the groove are referring to at least one groove or different groove.  Therefore, claim 5 is indefinite.  Correction is required.
Claim 6 recited “the width of the groove” and the examiner is confused if the groove is referring to at least one groove or different groove.  Therefore, claim 6 is indefinite.  Correction is required.
Claim 7 recited “edge of each conductive connector” and the examiner is confused if the conductive connector is referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 7 is indefinite.  If the conductive connector is referring to plurality of conductive connectors then the examiner suggests changing to “edge of each the plurality of conductive connectors”.
Claim 7 also recited “edge of the conductive connector proximate” and the examiner is confused if the conductive connector is referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 7 is indefinite.  If the conductive connector is referring to plurality of conductive connectors then the examiner suggests changing to “edge of the plurality of conductive connectors proximate”.
Claim 8 recited “the edge of the conductive connector proximate” and the examiner is confused if the conductive connector is referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 8 is indefinite.  If the conductive connector is referring to plurality of conductive connectors then the examiner suggests changing to “the edge of the plurality of conductive connectors proximate”.
Claim 9 recited “all the leads” and the examiner is confused if all the leads are referring to plurality of leads or different lead.  Therefore, claim 9 is indefinite.  If all the leads are referring to plurality of leads then the examiner suggests changing to “all the plurality of leads”.
Claim 9 also recited “the depth of the groove” and the examiner is confused if the groove is referring to at least one groove or different groove.  Therefore, claim 9 is indefinite.  If at the groove is referring to at least one groove then the examiner suggests changing to “the depth of at least one groove”.
Claim 9 also recited “thickness of the lead” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 9 is indefinite.  If the lead is referring to plurality of leads then the examiner suggest changing to “thickness of the lead of the plurality of leads”.
Claim 11 recited “extending lines of leads” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 11 is indefinite.  If the lead is referring to plurality of leads then the examiner suggest changing to “extending lines of the plurality of leads”.
Claim 11 also recited “an extending line of each lead” and the examiner is confused if each lead is referring to plurality of leads or different lead.  Therefore, claim 11 is indefinite.  If each lead is referring to plurality of leads then the examiner suggest changing to “an extending line of each lead of the plurality of leads”.
Claim 13 also recited “the conductive connectors” and the examiner is confused if the conductive connectors are referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 13 is indefinite.  If the conductive connectors are referring to plurality of conductive connectors then the examiner suggests changing to “the plurality of conductive connectors”.
Claim 14 also recited “thickness of the leads” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 14 is indefinite.  If the lead is referring to plurality of leads then the examiner suggest changing to “thickness of the plurality of leads”.
Claim 16 recited “one end of each lead” and the examiner is confused if each lead is referring to plurality of leads or different lead.  Therefore, claim 16 is indefinite.  If each lead is referring to plurality of leads then the examiner suggests changing to “one end of each lead of the plurality of leads”.
Claim 16 also recited “a corresponding conductive connector” and the examiner is confused if the conductive connectors are referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 16 is indefinite.  If the conductive connectors are referring to plurality of conductive connectors then the examiner suggests changing to “a corresponding conductive connector of the plurality of conductive connectors”.
Claim 16 also recited “another end of the lead” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 16 is indefinite.  If each lead is referring to plurality of leads then the examiner suggests changing to “another end of the lead of the plurality of leads”.
Claim 16 also recited “between the conductive connectors” and the examiner is confused if the conductive connectors are referring to a plurality of conductive connectors or different conductive connectors.  Therefore, claim 16 is indefinite.  If the conductive connectors are referring to plurality of conductive connectors then the examiner suggests changing to “between the plurality of conductive connectors”.
Claim 16 also recited “at least one lead is divided” and the examiner is confused if at least one lead is referring to plurality of leads or different lead.  Therefore, claim 16 is indefinite.  If at least one lead is referring to plurality of leads then the examiner suggests changing to “at least one lead of the plurality of leads is divided”.
Claim 16 also recited “a depth of the groove” and the examiner is confused if the groove is referring to at least one groove or different groove.  Therefore, claim 16 is indefinite.  If at the groove is referring to at least one groove then the examiner suggests changing to “a depth of at least one groove”.
Claim 16 also recited “thickness of the lead” and the examiner is confused if the lead is referring to plurality of leads or different lead.  Therefore, claim 16 is indefinite.  If the lead is referring to plurality of leads then the examiner suggest changing to “thickness of the lead of the plurality of leads”.
Claim 16 recited “each groove is formed”.  The examiner is confused if each groove is referring to at least one groove or different groove.  Therefore, claim 16 is indefinite.  Correction is required.
Claims 2-15 and 17-20 depends on claim 1 or 16 so they are rejected for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
WANG et al. (US Patent Appl. Pub. No. 2018/0203267 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895